DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to restriction requirement Applicant elects Group 1 and Group 2.
The Examiner after reviewing restriction decided that Group 1 and Group 2 should be considered as one since claim 10 is an inherent method of operation for the vertical and landing vehicle of claim 11.

       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BEVRIT et al. discloses a power system with a reliability enhancing battery architecture ,  [0038] In some embodiments, as seen in FIG. 2A, a high reliability power system 10 for an electrically powered vertical take-off and landing aircraft has six motors and six batteries in a ring architecture.

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the network of batteries that can be adaptively interconnected to compensate for component failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 28, 2021




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836